1       .




                     A      ORNEY        GENERAL
                               TEXAS



                              December 9, 1952

        ,Hon,Homer Garrison, Jr., Director
        Texas Department of Public Safety
    .   CemQ Mabry
        Austin, Texas          Opinion No, V-1545
                               Re: Termination of World War II
                                       for the Qur oses of S.B.
                                       119, Acts 4E;
                                                   th Leg., 1943,
                                       Ch. 38, respecting minimum
        Dear Col. Garrison:            age of school bus drivers.
                   Your request for our opinion reads in part as
        follows:
                  "This Department would appreciate an opln-
             ion from your office as to whether or not the
             present war has so concluded as to terminate
             the provisions of Senate Bill 119, 48th Legis-
             lature, 1943.
                 "Senate Bill 119, 48th Legislature, 194
            was an amendment to Section 5, of Article 6687b,
            v,c,s., which latter Article reads as follows:
                   'Special restrictions on drivers of
                   school buses and QUbliO or common
                   carrier motor vehicles0 No person who
                   is under the age of twenty-one (21)
                   years shall drive any motor vehicle while
                   in use as a school bus for the transpor-
                   tation of pupils to OF from school, nor
                   any motor vehisla while in use as a
                   public or common carrier of pereons
                   nor in either event until he has been
                   licensed ae a chauffeur.’
                   "Emergency Senate Bill No0 119 reads as fol+-
        l!.ows:
                   ‘Until the conclusion of the present
                   war wlth Germany, Italy and Japan,
                   persons seventeen (17) years of age
                   and over who have been licensed aa
Hon. Homer Garrison, Jr., page 2 (V-1545).


         chauffeurs by the Department of
         Public Safety shall be authorieed
         to drive any motor vehicle while in
         use as a school bus for the transpor-
         tation of pupils to and from school,
         or any motor vehicle in use as a pub-
         lic or common carrier of QePSOnS; Qro-
         viding that any person under twenty-
         one (21) years of age who drives said      l

         school buses must be recommended by
         the County Superintendent and local
         school principal, and all statutes
         now prohibiting the operation of such
         motor vehicles by persons under the
         age of twenty-one (21) years are ,sus-
         Qended until the conclusion of hos-
         tilities. Provided, however, that
         this Act will not apply to drivers
         of vehicles operated under permit
         or certificate issued by the Rall-
         road Commission of Texas.'
          "The question here presented was submitted
     to the,Attorney General's Department on September
     4, 1945, and resul,tedin Opinion No. O-6747,
     approved October 26, 1945,in which the opinibn
     was expressed thatthe present war has not yet
     legally concluded and cannot be considered as
     concluded In the legal sense even though actual
     hostflities are at an end, The Opinion went on
     to say:
          'Senate Bill 119 will not expire until
          the Congress of the Unfted States, or
          the President by authority of Congress,
          formally proclaims the termination or
          conclusion of the present war.'
          "Pursuant to the above Op?$ion No. 0-6747,
     the Driver's License Division of thisDepartment
     has continued to accept the fact that the pro-
     visions of Senate Bill No. 119 are still in effect.
          "The above quoted Opinfon was Issued prior
     to the decisions in the cases of Lincoln ~8.
     Harvey, Tex, C-iv-App., 191 S.W,2d 764, 765,
     and Victory Truck Line va. Railroad CoamiUion,
     Tex. Civ. App., 207 S.W,2d 210, 216. The
     Opinions in those two cases.suggest that it
          Hon. Homer Oarrlsba, Jr., page 3 (V-1545).


              may have been the intent of the Legislature
              that the war shall have ended for the purposes
              of the Act when the conditions have ended which
              created the necessity for the passage of the
              Act.
                    "In view of the above and in view of
               the passage of time and the termination of
               the conditions which created the necessity for
               the relaxatfon of the ~~ovisfone    of Seation
               5, of Article 6687b, we  will   appreciate your
               reconsideration of the question which we here
               re-state as follows:
                    'Has‘World War II so concluded as to
                    terminate the provisions of Senate
                    Bill 119, 48th Legislature, 1943?'"
                    We are of the opinion that your question should
          be answered in the affirmative.
                    By telegram dated September 4, 1952, this
          office inquired of the Secretary of State, Washington,
          D.C., regarding the termination of a state of war with
          Germany, Italy, Japan, and other Powers against which
          war had been declared by the United States. We quote
          from the letter dated September 11, 1952, in answer
          thereto, as follows:
                    "Reference Is made to your telegram of
               September 4, 1952,fn whfch you make certain ln-
               qulrfes regarding the entry into force of the
               peace treaties and the termination of World
               War II,
                    "The Treaty of Peace with Japan, signed
               at San Franchsco on September 8, 1951, was
               a.pprovedby the Senate on March 20, 1952,and
               ratified by the President on April 15 1952.
               The Treaty came Into force on April 28, 1952,
               the date on which a majorfty of the States,
               including the United States, deposited Fn-
               struments of ratfffoatfon as provided In Ar-
               ticle 23 of the Treaty. The President on
               that same day, April 28, 1952, proclafmed the
               Treaty and the termfnatfon of the state of war
               with Jepan, 0 D =


     ,.


,.
                                                       .




Hon. Homer Garrison, Jr", page 4 (V-1545).


          "The treatles ,of peace with Italy, .Bul-
     garla, Hungary, and Rumania, signed at Paris
     on February 10, $947, were.approved by the Sen-
     ate on June 5, 1947 and ratified by the Presl-
     dent on June 14, l&i.- The treaties came Into
     force on September 15, 1947> the date on which,
     with respect to the Italfan'treatg, lnstrumen,ta
     of ratification were deposited by the United
     States, the United Kingdom, France, and the
     Soviet Union, and, with respect to the Bulgar-
     ian, Hungarian, and Rumanian treaties, lnstru-
     ments of ratlflcatlon were deposited by the
     United States, the United Kingdom, and the
     Soviet Union. On September 15, 1947,the Presl-
     dent proclaimed each of the aforementioned peace
     treaties and the'termlna~tlonof the states of
     war with Italy, Bulgar'ia,Hungary, and Rumania.  ,~'
     The text of each of those proclamations may be
     found in 61 Stat. 1246-1754, 1758-1912, 1916-2062,
     and 2066-2227.      ~',
          "The state of war between the United States
     and Germany was termlnated on October 19 1951,
     pursuant to Bouse'Joint Resolution No. 269,
     approved October 19, 1951, entitled 'Joint
     Resolution to Terminate the State of War Between
     the Wnlted States a@ the Government of Germany'
     (PubIlc Law 181, 828 .Congress)* This termination
     was proc'bafmed,
                    by the Presldent ln his proclama-
     tion No. 2950 bf,October 24,.1951,whlch may be
     found on page 51 of Volume 3, 1951,tupplement,
     of the Code of Federal Regulations,
          The "presaiiat
                       war' (World War II) which created
the necessfty~for the surpenslon of the provieions of
Section 5 of Artfcle 6687b having been officially end-
ed the provlslone of Senate B,lll.119, Acts 48th Leg.,
1943, Gh. 38, p. 41, have now gxpfred,



          World War II was offlcia1l.yterminated
     on April 28, 1952, the date on which the Treaty
     of Peace with Japan came into force, and the
     act authorlslng persons under 21 and over 17
     years of age licensed as chauffeurs to operate
.   -




        lion,Homer Garrison.,Jr., page 5,(V-1545).


             school buses or public or common
             carriers unttl the conclusion of that'
             ~s"~hh~,"g"~l~~~~~;(,~~~.pfli14)Acta


                                    "Yours very truly,
        APPROVED ”
                                      PRICE DANIEL
        William S. Lott"            Attorney General
        State Affairs Division
        Mary K. Wall
        Reviewing Assistant *.      BY
                                         V. F. Taylo$
        Charles D. lriathews               Assistant
        Fkrst Assistant